Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The Information Disclosure Statement filed 01/22/2021 have been considered and would not change the allowable subject matters. The provided foreign references have been considered to the extent possible, the English language portion and figures. The provided references 
	Allowable subject matters of claims 1, 11, and 19, as previously discussed, are reiterated below for clarity and convenience.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 1-20 are allowed.
Regarding claim 1, the inclusion of the limitation “a package substrate disposed on a stiffener; 
an integrated device die having an upper side, a lower side, and an outer side edge, the lower side comprising a first portion and a recess at or near the outer side edge, wherein the integrated device die is at least as wide as the stiffener laterally” with all the remaining limitations overcome the most pertinent prior arts of record (KIRA US 20170186719 A1, WENG US 20050051885 A1).
claim 11, the inclusion of the limitation “a package substrate having a mounting portion and a bent portion that is bent relative to the mounting portion about a support structure;
…the bent portion of the package substrate being inset from the outer side edge; and
…the mounting compound being laterally inset from the outer side edge” with all the remaining limitations overcome the most pertinent prior arts of record (KIRA US 20170186719 A1, WENG US 20050051885 A1).
Regarding claim 19, the inclusion of the limitation “means for mounting an integrated device die on a package substrate disposed on a stiffener, 
wherein the integrated device die has an upper side, a lower side, and an outer side edge, the lower side comprising a first portion and means for receiving the mounting means at or near the outer side edge, wherein the integrated device die is at least as wide as the stiffener laterally” with all the remaining limitations overcome the most pertinent prior arts of record (KIRA US 20170186719 A1, WENG US 20050051885 A1).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIEN C LY whose telephone number is (571)272-3355.  The examiner can normally be reached on 10 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y. Montalvo can be reached on (571)270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.